Case: 14-5029    Document: 9      Page: 1    Filed: 07/02/2014




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 ANTONIO COLBERT,
                  Plaintiff-Appellant,

                             v.

                   UNITED STATES,
                   Defendant-Appellee.
                 ______________________

                       2014-5029
                 ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00918-FMA, Judge Francis M.
Allegra.
               ______________________

                     ON MOTION
                 ______________________

                        ORDER
   Antonio Colbert moves for leave to proceed in forma
pauperis and for his appeal to be reinstated.
    This case was dismissed on January 9, 2014 for fail-
ure to pay the fee and for failure to submit a brief. Col-
bert submitted his brief on June 9, 2014, along with the
pending motions. Colbert, however, failed to file a com-
pleted Federal Circuit Form 6, which this court uses to
Case: 14-5029     Document: 9       Page: 2    Filed: 07/02/2014



2                                   COLBERT   v. US



determine whether an appellant meets the requirements
for proceeding in forma pauperis.
      Upon consideration thereof,
      IT IS ORDERED THAT:
    (1) The court’s January 9, 2014 order will be vacated,
the mandate will be recalled, and the case will be rein-
stated if Colbert files Form 6 (enclosed) within 21 days of
the date of this order.
      (2) All other pending motions are denied as moot.


                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
s24